Citation Nr: 0711415	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1972.  He died in November 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2003.  In January 2007, the appellant appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

According to the death certificate, the veteran died in 
November 2002 at the age of 53 years, of colon cancer.  At 
the time of his death, service connection was in effect for 
diabetes mellitus.  The appellant contends that diabetes 
mellitus contributed to cause the veteran's death.  

The medical evidence of record shows that after an 
appendectomy in October 2000, a colonoscopy was recommended 
due to a family history of colon cancer.  The colonoscopy 
disclosed a lesion, and surgery in February 2001 disclosed 
metastatic adenocarcinoma of the colon.  Also found on 
preoperative work-up was a blood glucose level of 321, and 
the veteran was started on oral medication, Glucophage, for 
treatment of diabetes mellitus.  His blood glucose level was 
177 in April 2001.  Subsequent records show that the veteran 
underwent chemotherapy and radiation treatment for this colon 
cancer.  In September 2001, symptoms of loose stools were 
thought to be possibly due to the Glucophage, rather than 
chemotherapy, and he was switched to another medication.  
Blood glucose levels of 123 and 131 in October 2001, 277 in 
March 2002, and 297 in April 2002 were obtained during the 
next several months.  

Unfortunately, exploration during a cholecystectomy in July 
2002 disclosed further progression of the veteran's cancer.  
Despite further chemotherapy, the disease continued to 
progress, and his overall condition deteriorated.  After a 
hospitalization in October 2002 for dehydration, he was 
discharged to home hospice care, where he remained.  

The death certificate did not list diabetes mellitus as a 
contributory cause of death.  The evidence shows that 
diabetes mellitus and colon cancer were diagnosed at 
virtually the same time, although colon cancer had already 
metastasized by then.  However, the medical evidence of 
record does show that several years earlier, in April 1992, 
the veteran had an elevated blood sugar of 125 or 135, with 
the highest normal level noted to be 115.  

In support of her claim, the appellant obtained letter from 
the veteran's primary care physician, F. Becker, M.D., dated 
in June 2003.  Dr. Becker stated that the veteran passed away 
from metastatic colon cancer.  He said that prior to this, 
the veteran had been diagnosed with diabetes and hepatitis C 
(for which service connection is not in effect).  Dr. Becker 
stated that he believed that both of these conditions 
contributed to the veteran's rapid decline prior to his 
death.  As he became weaker from the overwhelming burden of 
the cancer, he showed great difficulty controlling his 
hyperglycemia and maintaining adequate liver function.  

According to the pertinent regulation, there are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2006).

In addition, service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3) (2006).  

In view of these factors, an opinion must be obtained as to 
whether diabetes mellitus was a contributory cause of death, 
under either of these standards.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Since the claim for dependent's educational assistance under 
38 U.S.C. Chapter 35 is dependent on the outcome of the issue 
of service connection for the cause of the veteran's death, 
appellate consideration of that issue must be deferred as 
well. 



Accordingly, the case is REMANDED for the following action:

1.  Forward the file to an appropriate 
medical specialist for an opinion as to 
whether service-connected diabetes 
mellitus contributed substantially or 
materially to cause the veteran's death.  
The claims file, and a copy of this 
REMAND, must be provided to the physician 
for review in conjunction with the 
opinion.  The opinion should address the 
following: 

* Whether there is a reasonable basis for 
finding that service-connected diabetes 
mellitus was of such severity as to have 
had a material influence in accelerating 
death; or

* Whether there were resulting 
debilitating effects and general 
impairment of health, due to diabetes 
mellitus, to an extent that rendered the 
veteran materially less capable of 
resisting the effects of the colon cancer 
which primarily caused his death. 

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Thereafter, adjudicate the claims, in 
light of all evidence of record.  If 
either claim is denied, furnish the 
appellant and her representative with a 
supplemental statement of the case, and 
provide an opportunity for response, 
before the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


